DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered.

Response to Amendment
The amendment filed 6/9/22 has been accepted and entered.  Accordingly, claims 1-9, 11-19, 21-22 have been amended.
New Claims 23-25 have been added. 
Claims 1-25 are pending in this application. 

Response to Arguments
The applicant's arguments filed on 6/9/22 regarding claims 1, 11, 21, and 22 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 should be amended to read, “wherein the supported payload size for transmitting the part2 CSI is determined by allocating PUSCH resources to the uplink data before allocating PUSCH resources for part2 CSI” to be consistent with claim 18, which appears to recite parallel limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 11-15, 17-18, and 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Patent Application Publication No. 2019/0215823).

Regarding Claim 1, Kim et al. discloses A method for wireless communications by a user equipment (UE) (Kim et al. discloses a method for transmitting uplink control information of a terminal in a wireless communication system and a terminal using the same (par [0002])), comprising: determining a total amount of allocated resources for transmitting both uplink data and uplink control information (UCI) in a physical uplink shared channel (PUSCH) transmission (Kim et al. discloses an example of determining a maximum number of coded symbols for the part-2 CSI when a maximum number of PUSCH data symbols through which the part-2 CSI can be transmitted is limited to 3, and the PUSCH is scheduled over 10 resource block (par [0147]), indicating  that total amount of allocated resources is determined), wherein the UCI includes a part1 channel state information (CSI) and a part 2CSI (Kim et al. discloses that among UCI, CSI is divided into part-1 CSI and part-2 CSI (par [0118])); determining a supported payload size for transmitting the part2 CSI based, at least in part, on the total amount of allocated resources and an amount of resources allocated for the uplink data (Kim et al. discloses that the maximum number of coded symbols for the part-2 CSI is 360 (par [0147])); and transmitting the uplink data and UCI in the PUSCH, based on the supported payload size for transmitting the part2 CSI (Kim et al. discloses that UCI piggybacks on a PUSCH including data, some of part-2 CSI is omitted (par [0139]); when all part-2 CSI cannot be transmitted through the PUSCH, part02 CSI with low priority can be omitted according to priority (par [0147])).  

Regarding Claim 2, Kim et al. discloses The method of claim 1, and further, Kim et al. discloses wherein the UCI comprises a type of CSI of a dynamic payload size (Kim et al. discloses that among UCI, CSI is divided into part-1 CSI and part-2 CSI (par [0118]); part-2 CSI has a variable payload size according to information of the part-1 CSI (par [0126])). 

Regarding Claim 3, Kim et al. discloses The method of claim 1, and further, Kim et al. discloses wherein the supported payload size for transmitting the part2 CSI is determined based on a payload size of the uplink data (Kim et al. discloses that when UCI piggybacks on a PUSCH including data, all part-1 CSI is transmitted and some or all of part-2 CSI can be omitted (par [0139]); part-1 CSI has a payload size that is not variable (par [0126]); a maximum number of PUSCH data symbols through which part-2 CSI can be transmitted can be limited (par [0141]); when a maximum number of PUSCH data symbols through which the part-2 CSI can be transmitted is limited to 3, and that the maximum number of coded symbols for the part-2 CSI is 360 (par [0147]), indicating that the size of part2 CSI depends on size of PUSCH {NOTE: size of part-2 CSI is limited when UCI (part1-CSI and part2-CSI) is transmitted along with UL-SCH.  Because part1-CSI is not variable, size of part2-CSI that can be transmitted is based on size of UL-SCH]). 

Regarding Claim 4, Kim et al. discloses The method of claim 1, and further, Kim et al. discloses wherein the amount of resources allocated for the uplink data is conveyed via higher layer signaling, semi-static signaling, or lower layer signaling (Kim et al. discloses that the maximum number of PUSCH data symbols is set according to RRC signaling or MAC-CE or signaling through a UL grant). 

Regarding Claim 5, Kim et al. discloses The method of claim 1, and further, Kim et al. discloses wherein the supported payload size for transmitting the part2 CSI is determined based on a number of resource blocks (RBs) or resource elements (REs) allocated for the uplink data (Kim et al. discloses an example of determining a maximum number of coded symbols for the part-2 CSI when a maximum number of PUSCH data symbols through which the part-2 CSI can be transmitted is limited to 3, and the PUSCH is scheduled over 10 resource block (par [0147])). 

Regarding Claim 7, Kim et al. discloses The method of claim 1, and further, Kim et al. discloses wherein the supported payload size for transmitting the part2 CSI is determined based on a signaled parameter (alpha) multiplied by the total amount of allocated resources (Kim et al. discloses the number Q of coded symbols necessary to transmit all part-2 CSI is calculated on the basis of the offset beta_offset and the payload size of part-2 CSI to be transmitted (par [0141]); the maximum payload size is calculated on the offset beta_offset and the number of available REs is calculated to be 72 bits (par [0150])). 

Regarding Claim 8, Kim et al. discloses The method of claim 1, and further, Kim et al. discloses wherein the supported payload size for transmitting the part2 CSI is determined by allocating PUSCH resources to the uplink data before allocating PUSCH resources for UCI (Kim et al. discloses that if it is impossible to transmit Q coded symbols through the limited number of PUSCH data symbols (or the maximum number of REs or the maximum number of coded symbols), only part-2 CSI blocks with high priority levels which can be transmitted through the PSCU data symbols is transmitted (par [0141]); when UCI piggybacks on a PUSCH including data, some of part-2 CSI can be omitted (par [0139]), indicating that uplink data is first allocated).   

Regarding Claim 11, Kim et al. discloses An apparatus for wireless communications by a user equipment (UE) (Kim et al. discloses a method for transmitting uplink control information of a terminal in a wireless communication system and a terminal using the same (par [0002])), comprising: means for determining a total amount of allocated resources for transmitting both uplink data and uplink control information (UCI) in a physical uplink shared channel (PUSCH) transmission (Kim et al. discloses that UE includes a processor (par [0018]); an example of determining a maximum number of coded symbols for the part-2 CSI when a maximum number of PUSCH data symbols through which the part-2 CSI can be transmitted is limited to 3, and the PUSCH is scheduled over 10 resource block (par [0147]), indicating  that total amount of allocated resources is determined), wherein the UCI includes a part1 channel state information (CSI) and a part 2CSI (Kim et al. discloses that among UCI, CSI is divided into part-1 CSI and part-2 CSI (par [0118])); means for determining a supported payload size for transmitting the part2 CSI based, at least in part, on the total amount of allocated resources and an amount of resources allocated for the uplink data (Kim et al. discloses that the maximum number of coded symbols for the part-2 CSI is 360 (par [0147])); and means for transmitting the uplink data and the UCI in the PUSCH, based on the supported payload size for transmitting the part2 CSI (Kim et al. discloses that UE includes a transceiver (par [0018]); UCI piggybacks on a PUSCH including data, some of part-2 CSI is omitted (par [0139]); when all part-2 CSI cannot be transmitted through the PUSCH, part02 CSI with low priority can be omitted according to priority (par [0147])).  

Regarding Claims 12-15 and 17-18, Claims 12-15 and 17-18 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 2-5 and 7-8.   Therefore, claims 12-15 and 17-18 are also rejected for similar reasons set forth in claims 2-5 and 7-8.

Regarding Claims 21 and 22, Claims 21 and 22 are directed to apparatus/computer medium claim and they do not teach or further define over the limitations recited in claims 1 and 11.   Therefore, claims 21 and 22 are also rejected for similar reasons set forth in claims 1 and 11.

Regarding Claim 23, Kim et al. discloses The method of claim 1, and further, Kim et al. discloses wherein the supported payload size for transmitting the part2 CSI is based at least in part on resource elements assigned to the part1 CSI (Kim et al. discloses that when UCI piggybacks on the PUSCH, all part-1 CSI is transmitted and some(or all) of the part-2 CSI transmission may be omitted (par [0139]); a maximum number of REs through which part-2 CSI can be transmitted can be limited to {the number of allocated PUSCH data REs-the number of REs on which HARQ-ACK will piggyback-the number of REs on which part-1 CSI will piggyback}(par [0197])[NOTE: Given a certain size of resource allocated for PUSCH, resources for transmitting part-2 CSI is based on in part of size of resources assigned to transmitting part1 CSI]).  

Regarding Claims 24-25, Claims 24-25 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 7 and 23.   Therefore, claims 24-25 are also rejected for similar reasons set forth in claims 7 and 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2019/0215823) and further in view of Heo et al. (U.S. Patent Application Publication No. 2008/0153425).

Regarding Claim 6, Kim et al. teaches The method of claim 5, and further, Kim et al. teaches wherein determining the supported payload size for transmitting the part2 CSI comprises: determining a number of REs or RBs available for transmitting the part2 CSI by subtracting the number of RBs or REs allocated for the uplink data from a number of REs or RBs allocated for the PUSCH (Kim et al. teaches that the maximum PUSCH data symbol number P in which the part 2 CSI is transmitted is limited, and that the P value is differently set depending on the RB size and/or symbol number of a scheduled PUSCH (par [0192]); when HARQ-ACK, part-1 CSI and part-2 CSI are mapped to PUSCH REs calculated on the basis of the offset beta_offset and each payload size and then UL-SCH is mapped to the remaining PUSCH REs if the coding rate of the UL-SCH exceeds R1, some part-2 CSI needs to be omitted (par [0157]), indicating that payload of uplink data affects the payload of part-2 CSI); and determining a number of part2 CSI bits that can be transmitted in the PUSCH based on the number of REs or RBs available for transmitting the part2 CSI and a coding rate of the PUSCH (Kim et al. teaches that the payload size of part-2 CSI which will piggyback is determined within a range which does not exceed a maximum coding rate R1 of UL-SCH (par [0156]); that the maximum PUSCH data symbol number P in which the part 2 CSI is transmitted is limited, and that the P value is differently set depending on the RB size and/or symbol number of a scheduled PUSCH (par [0192]); when HARQ-ACK, part-1 CSI and part-2 CSI are mapped to PUSCH REs calculated on the basis of the offset beta_offset and each payload size and then UL-SCH is mapped to the remaining PUSCH REs if the coding rate of the UL-SCH exceeds R1, some part-2 CSI needs to be omitted (par [0157]), indicating that payload of uplink data affects the payload of part-2 CSI).  
It is obvious that the number of REs is determined by subtracting the number of REs allocated for uplink data from the number of REs allocated for the PUSCH based on teaching that maximum PUSCH data symbol number P is limited, and that the P value is differently set depending on the RB size of a scheduled PUSCH as noted above, Kim et al. does not explicitly teach determining a number of REs or RBs available for transmitting the part2 CSI by subtracting the number of RBs or REs allocated for the uplink data from a number of REs or RBs allocated for the PUSCH.  However, Heo et al. teaches such a limitation. 
	Heo et al. is directed to method and apparatus for transmitting/receiving data and control information through an uplink in a wireless communication system.  More specifically, Heo et al. teaches that UE calculates the number of P symbols for the data channel by subtracting the number of control channel symbols from the number of all symbols according to scheduled resources (par [0055]; FIG. 4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim et al. so that the number of REs or RBs available for transmitting the UCI is determined by subtracting the number of RBs or REs allocated for uplink data from a number of REs or RBs allocated for the PUSCH, as taught by Heo et al.  The modification would have allowed the system to control the quantity of resources used in a control channel according to the data rate of a UE (see Heo et al., par [0015]). 

Regarding Claim 16, Claim 16 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 6.   Therefore, claim 16 is also rejected for similar reasons set forth in claim 6.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2019/0215823) and further in view of Maattanen et al. (U.S. Patent Application Publication No. 2020/0099432).

Regarding Claim 9, Kim et al. teaches The method of claim 1, however, Kim et al. does not explicitly teach wherein: the UCI comprises CSI reported according to at least one of a plurality of CSI report settings, wherein each CSI report setting is associated with a respective maximum payload.  Maattanen et al. teaches such limitations. 
	Maattanen et al. is directed to methods and apparatus relating to channel state information reporting in a wireless communication network.  More specifically, Maattanen et al. teaches wherein: the UCI comprises CSI reported according to at least one of a plurality of CSI report settings (Maattanen et al. teaches that the network node selects the appropriate channel state information reporting configuration from a plurality of possible channel state information reporting configurations (par [0092]); UE is configured with a plurality types of channel state information feedback setting (par [0110]; FIG. 8)), wherein each CSI report setting is associated with a respective maximum payload (Maattanen et al. teaches that the second type of CSI feedback comprises less data than the first type of CSI feedback (par [0110])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim et al. so that the UCI comprises channel state information reported according to at least one of a plurality of CSI report settings and each CSI report setting has its own associated maximum payload, as taught by Maattanen et al.  The modification would have allowed the system to enable efficient handling of selecting CSI-RS resources for sending feedback (see Maattanen et al., par [0040]). 

Regarding Claim 10, the combined teachings of Kim et al. and Maattanen et al. teach The method of claim 9, and further, the references teach wherein, if multiple CSI reportings are triggered in one PUSCH reporting, then a maximum supported payload size for transmitting the UCI is determined based on a summation of the respective maximum payload associated with each of the CSI reportings triggered (Kim et al. teaches that CSI transmitted through a PUSCH, for example, part-1 CSI and part-2 CSI, can be separately encoded (par [0139]); Maattanen et al. teaches that UE transmits report comprising first CSI data for first subset of reference signals and transmit report comprising second CSI data for second subset of reference signals (FIG. 8); steps 806 and 808 are transmitted in the same message (par [0116]), indicating that the payload size of UCI is determined based on a summation of the payload associated with each of CSI reportings).  The motivation to combine these references is the same as that of claim 9. 

Regarding Claims 19-20, Claims 19-20 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 9-10.   Therefore, claims 19-20 are also rejected for similar reasons set forth in claims 9-10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414